928 P.2d 1201 (1996)
Renee L. KIMBLE, Appellant,
v.
STATE of Alaska, DEPARTMENT OF COMMERCE AND ECONOMIC DEVELOPMENT, BOARD OF NURSING, Appellee.
No. S-6755.
Supreme Court of Alaska.
December 27, 1996.
Renee L. Kimble, Anchorage, pro se.
Linda M. O'Bannon, Assistant Attorney General, Anchorage, Bruce M. Botelho, Attorney General, Juneau, for Appellee.
Before COMPTON, C.J., and RABINOWITZ, MATTHEWS and EASTAUGH, JJ.

OPINION
PER CURIAM.
1. The superior court correctly resolved all of the issues addressed in its opinion dated October 26, 1994.
*1202 2. The only additional issue presented on appeal is whether the Board of Nursing should have had transcripts prepared of the hearing before the hearing officer. Since the Board of Nursing adopted the proposed decision of the hearing officer in its entirety, a transcript was not required. AS 44.62.500(b) and (c).
3. The judgment of the superior court is AFFIRMED.
FABE, J., not participating.